                                                                   USDC-S.D.N.Y.
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC#:
                                                                   DATE FILED: 07/06/2021
 LUIS AMADOR,

                             Plaintiff,
                                                                      20-CV-956 (RA)
                        v.                                          MEMORANDUM
                                                                   OPINION & ORDER
 THE CITY OF NEW YORK, ET AL.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       Plaintiff Luis Amador (“Amador”) moves to remand this action, which now consists

solely of a single claim for malicious prosecution under New York law against the City of New

York (“the City”), to the state court in which it originated. See Dkt. 32. The City opposes the

motion and cross-moves for summary judgment on the remaining claim. See Dkt. 35. For the

following reasons, the action will be remanded to state court, where the City’s arguments in

favor of dismissal may be addressed in the first instance.

                                           BACKGROUND

       The Court assumes the parties’ familiarity with the background of this case, as

documented in the Court’s prior opinion. See Dkt. 24; Amador v. City of New York, No. 20-CV-

956 (RA), 2020 WL 7248458 (S.D.N.Y. Dec. 9, 2020). Some additional procedural context is

necessary.

       This lawsuit began in Supreme Court, Bronx County in August 2019, when Amador sued

the City, the New York City Police Department (NYPD), Detective Cruz M. Ramos, and several

John Doe officers, alleging that the defendants violated federal and state civil rights laws when

they arrested, imprisoned, and prosecuted him. The United States Attorney’s Office for the
Southern District of New York subsequently determined that “Plaintiff’s claims against

Detective Ramos arose during the course of a narcotics operation Detective Ramos undertook in

her capacity as a deputized Task Force Officer with the [United States] Drug Enforcement

Administration (‘DEA’).” See Notice of Removal, Dkt. 1, at 2. Ramos accordingly removed the

action to federal court on the basis of the Westfall Act, 28 U.S.C. § 2679, which provides that

state court tort actions against federal officials shall be removed to federal court upon the

certification of the Attorney General that the defendant was acting in the scope of federal

employment at the time of the incident giving rise to the claim. Along with the notice of

removal, the United States Attorney filed such a certification. Dkt. 1-2 at 1. Plaintiff

subsequently moved to remand the action to state court, which the Court denied in December

2020. See Dkt. 24.

       Following the Court’s denial of the first motion to remand, Plaintiff voluntarily dismissed

all defendants from this action with the exception of the City of New York for the purpose of

pursuing his state law malicious prosecution claim. See Dkt. 31. He subsequently filed a new

federal lawsuit in the Southern District of New York against the United States of America, the

Drug Enforcement Administration, and DEA Agent Marlow Luna pursuant to the Federal Torts

Claims Act and Bivens v. Six Unknown Named Agents, based on the same events giving rise to

the original complaint. See Amador v. United States of America, et al., No. 20-cv-10492 (PKC).

That case is proceeding before the Honorable P. Kevin Castel.

       The parties have now filed cross-motions: Plaintiff seeks again to remand this case to

state court, arguing that, in light of the dismissal of Detective Ramos and all federal causes of

action, there are no remaining federal claims or federal-officer defendants before this Court to

support the exercise of supplemental jurisdiction over his state law claim against the City. The



                                                      2
City opposes that motion, arguing that Plaintiff is engaged in manipulative forum shopping

aimed at “manufactur[ing] a pathway into his preferred forum of Bronx County Supreme Court

while simultaneously maintaining FTCA/Bivens claims” in federal court. Dkt. 43. The City

argues that the exercise of supplemental jurisdiction is appropriate, seeing as the claims in this

action and the one now before Judge Castel derive from a common nucleus of operative fact. The

City further seeks summary judgment on the remaining claim against it on the grounds that the

City cannot be subject to vicarious liability for the actions of NYPD officers deputized into

federal service who were acting within the scope of their federal employment. Plaintiff opposes

the City’s summary judgment motion, conceding that Detective Ramos was a federal officer but

contending that other, non-deputized City employees were involved in his arrest and prosecution

such that he can properly seek to hold the City vicariously liable for malicious prosecution.

                                           DISCUSSION

       Pursuant to 28 U.S.C. § 1367(c)(3), “a district court may decline to exercise supplemental

jurisdiction if it has dismissed all claims over which it has original jurisdiction.” Schaefer v.

Town of Victor, 457 F.3d 188, 210 (2d Cir. 2006). Although declining to exercise supplemental

jurisdiction in such a case is not “absolutely mandatory,” Marcus v. AT&T Corp., 138 F.3d 46,

57 (2d Cir. 1998), in “the usual case in which all federal-law claims are eliminated before trial,

the balance of factors to be considered under the pendent jurisdiction doctrine—judicial

economy, convenience, fairness, and comity—will point toward declining to exercise jurisdiction

over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7

(1988); see also Lundy v. Cath. Health Sys. of Long Island Inc., 711 F.3d 106, 118 (2d Cir. 2013)

(citation omitted) (“Once all federal claims have been dismissed, the balance of factors will

usually point toward a declination” of supplemental jurisdiction.). Indeed, in some cases,



                                                      3
particularly “where the federal claims ha[ve] been dismissed at a relatively early stage and the

remaining claims involve[ ] issues of state law that [are] unsettled,” the Second Circuit has

“concluded that the exercise of supplemental or pendent jurisdiction [is] an abuse of discretion.”

Valencia ex rel. Franco v. Lee, 316 F.3d 299, 306 (2d Cir. 2003). See, e.g., id. at 308 (district

court abused its discretion in exercising supplemental jurisdiction over “novel and complex

issues of state law” following plaintiffs’ abandonment of all federal claims); Seabrook v.

Jacobson, 153 F.3d 70, 72 (2d Cir. 1998) (district court abused its discretion by exercising

supplemental jurisdiction over state law claims that bore on “the state’s interest in the

administration of its government” after plaintiff had voluntarily dismissed all federal claims). In

cases where a district court may “relinquish jurisdiction over a removed case involving pendent

claims, the court has discretion to remand the case to state court.” Cohill, 484 U.S. at 351;

Valencia, 316 F.3d at 301.

       Here, all federal claims and federal defendants have been dismissed from the action. The

remaining state-law question, while not particularly novel or complex, does bear on the

administration of state and municipal government. Despite several procedural twists and turns,

the action is still in the early stages of litigation, with no discovery having been taken during the

case’s sojourn in federal court and the Court having made no substantive findings with respect to

the merits of Plaintiff’s claims. Although Section 1367 is plainly discretionary—it provides that

the Court “may” decline to exercise supplemental jurisdiction where no claims giving rise to

original jurisdiction remain1—the Supreme Court and the Second Circuit have repeatedly

instructed that in the ordinary case where only state law claims remain, a district court should



1
 See also Seabrook v. Jacobson, 153 F.3d 70, 73 (2d Cir. 1998) (“[A] district court has broad
discretion to decide whether to exercise supplemental jurisdiction over state law claims.”).

                                                      4
decline to exercise supplemental jurisdiction over that case. Cohill, 484 U.S. 343, 350 n. 7;

Marcus, 138 F.3d at 57.

       In resisting that conclusion, the City contends that the Court should exercise

supplemental jurisdiction over Plaintiff’s state law claim (and dismiss it) because it derives from

the same nucleus of operative fact as plaintiff’s federal claims. The City is correct that Plaintiff’s

state and federal claims “unquestionably derive from a common nucleus of operative fact.”

Briarpatch Ltd., L.P v. Phoenix Pictures, Inc., 373 F.3d 296, 308 (2d Cir. 2004). Needless to say,

however, what makes this case different from the typical case in which a federal court finds that

federal and state claims derive from the same nucleus of operative fact, and therefore exercises

pendant jurisdiction over the state claims, is that the federal claims are no longer pending before

this individual court. They are proceeding separately before Judge Castel. Contrary to what the

City argues, then, it would not meaningfully “serve the interests of judicial economy,” Dkt. 43 at

6, for Plaintiff’s state-law claim to remain in federal court. Either way, Plaintiff’s state and

federal claims have been bifurcated into two lawsuits. Indeed, the City has cited no case in which

a federal judge exercised supplemental jurisdiction over a state law claim on the basis that the

claim derives from the same nucleus of operative fact as a federal lawsuit proceeding before a

different federal judge.

       The City’s stronger argument is that Plaintiff is disingenuously “forum shopping by

trying to pursue two identical actions in two different forums.” Dkt. 43 at 6. The City points to

the Supreme Court’s observation, in Cohill, that “a district court can consider whether the

plaintiff has engaged in any manipulative tactics when it decides whether to remand a case,” and

that “[i]f the plaintiff has attempted to manipulate the forum, the court should take this behavior

into account in determining whether the balance of factors to be considered under the pendent



                                                      5
jurisdiction doctrine support a remand in the case.” Cohill, 484 U.S. at 357. The City is of course

correct that Plaintiff is making every effort to litigate in his preferred forum. While “tak[ing] this

behavior into account.,” id., however, the Court is not persuaded that these tactics alone compel

the exercise of supplemental jurisdiction where it should otherwise be declined in the interests of

“judicial economy, convenience, fairness, and comity.” Id. at 350 n.7. Although under Second

Circuit precedent “it [would] not necessarily [be] an abuse of discretion for [the Court] to

continue to exercise jurisdiction” over Plaintiff’s claim, Rounseville v. Zahl, 13 F.3d 625, 631

(2d Cir. 1994), the Court finds that a remand would still be the most appropriate course of action

in light of the facts that no federal claims or defendants remain in the action, the case has barely

progressed since being removed to federal court, and the remaining state law claim implicates

the administration of state and municipal government.

                                          CONCLUSION

         For the foregoing reasons, the Court declines to exercise supplemental jurisdiction over

the remaining state law claim, and Plaintiff’s motion to remand to Supreme Court, Bronx County

is granted. The Court expresses no view on the merits of the City’s motion for summary

judgment or the viability of Plaintiff’s malicious prosecution claim under New York law, which

can be addressed in the first instance in state court. The Clerk of Court is respectfully directed to

(1) terminate the motions pending at Dkts. 32 and 35; (2) to remand the action to New York

State Supreme Court; and (3) to close this case.

SO ORDERED.

Dated:     July 6, 2021
           New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge


                                                      6
